DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11077762. This is a statutory double patenting rejection.
Regarding claim 1, claim 1 of the patent discloses an apparatus for detecting a presence of an object in a predetermined area of a wireless charging system, the apparatus comprising: a first electrically conductive structure configured to wirelessly transfer power via generating a first alternating magnetic field at a first frequency and at a level sufficient to power or charge a load; a second electrically conductive structure and a third electrically conductive structure positioned within the first alternating magnetic field generated by the first electrically conductive structure; and a detection circuit configured to generate a second alternating magnetic field operating at a second frequency different from the first frequency by driving a sense current in the respective second electrically conductive structure at the second frequency; wherein the detection circuit is further configured to measure at least one electrical characteristic at least in part based on a voltage induced into the third electrically conductive structure by the second alternating magnetic field, and configured to detect the presence of the object in the predetermined area based on the measured at least one electrical characteristic.  
Regarding claim 2 , claim 2 of the patent discloses the apparatus of claim 1, wherein each of the second and the third electrically conductive structures forms an electrically conductive loop of at least one turn.  
Regarding claim 3, claim 3 of the patent discloses the apparatus of claim 1, wherein the second electrically conductive structure is configured to generate the second alternating magnetic field substantially in at least a portion of the predetermined area where the object may be present.  
Regarding claim 4 , claim 4 of the patent discloses the apparatus of claim 1, further comprising a multi-dimensional array including a plurality of the third electrically conductive structures configured for detecting presence of the object in the predetermined area, each third electrically conductive structure positioned within the first alternating magnetic field, wherein the detection circuit is further configured to measure the at least one electrical characteristic at least in part based on the -73-WTCY.188A1C3 / W-123478U1C3PATENT voltage induced into each third electrically conductive structure by the second alternating magnetic field.  
Regarding claim 5 , claim 5 of the patent discloses the apparatus of claim 4, wherein the multi-dimensional array is substantially planar and disposed in a layer between the first electrically conductive structure and a surface of an enclosure of the wireless charging system.  
Regarding claim 6, claim 6 of the patent discloses the apparatus of claim 4, wherein the multi-dimensional array includes a plurality of the second electrically conductive structures, wherein the detection circuit is configured to drive a respective sense current in each of the second electrically conductive structures at the second frequency.  
Regarding claim 7 , claim 7 of the patent discloses the apparatus of claim 1, wherein the third electrically conductive structure is configured and positioned such that, in absence of the object, flux of the alternating magnetic field generated by the second electrically conductive structure passing through the third electrically conductive structure substantially cancels out resulting in substantially zero coupling between the second and the third electrically conductive structure .  
Regarding claim 8 , claim 8 of the patent discloses the apparatus of claim 1, wherein the third electrically conductive structure comprises an orthogonal arrangement of loops substantially in perpendicular planes to sense different components of the magnetic flux as generated by the second electrically conductive structure.  
Regarding claim 9, claim 9 of the patent discloses the apparatus of claim 1, wherein the third electrically conductive structure comprises a pair of loops configured to be part of an induction balance that is maintained balanced and that gets temporarily unbalanced by the presence of the object.  
Regarding claim 10, claim 10  of the patent discloses the apparatus of claim 1, wherein at least one of the second and third electrically conductive structure comprises a pair of co-planar loops configured as a figure- eight loop such that, when driven with a current, the current in the first loop circulates in a direction opposite to the current in the second loop.  
Regarding claim 11 , claim 11 of the patent discloses the apparatus of claim 1, wherein the at least one electrical characteristic comprises at least one of a voltage, a current, a power, a mutual impedance, a mutual inductance, a coupling, a level of magnetic field, an amplitude and phase.  
Regarding claim 12, claim 12 of the patent discloses the apparatus of claim 1, wherein the detection circuit is configured to generate a sense current signal that is one of a swept frequency signal, an impulse, and a pseudo random noise.  
Regarding claim 13 , claim 13 of the patent discloses the apparatus of claim 1, wherein the detection circuit is configured to generate a sense current signal at a frequency different from the fundamental or harmonics of the first alternating magnetic field to reduce an interference.  
Regarding claim 14, claim 14 of the patent discloses the apparatus of claim 1, wherein the detection circuit is configured to apply a sense current signal in time intervals between switching transients associated with the wireless power transfer to reduce a noise.  
Regarding claim 15 , claim 15 of the patent discloses the apparatus of claim 4, wherein the detection circuit comprises a multiplexer configured to selectively measure the at least one electrical characteristic associated with a selected one of the plurality of third electrically conductive structures.  
Regarding claim 16 , claim 16 of the patent discloses the apparatus of claim 4, wherein the detection circuit is configured to map values indicative of the at least one electrical characteristics measured onto an array of values based on position of each third electrically conductive structure, wherein the detection circuit is further configured to detect the presence of the object based in part on the array of values.  
Regarding claim 17, claim 17 of the patent discloses the apparatus of claim 16, wherein the detection circuit is configured to determine a pattern within the array of values, the pattern indicative of one or more residual effects of at least one of a vehicle pad, a vehicle underbody structure, a vehicle position, an alignment offset, an air gap condition, a temperature, water, snow, ice, foliage, aging or a combination thereof.  
Regarding claim 18 , claim 18 of the patent discloses the apparatus of claim 16 , wherein the detection circuit is configured to detect the presence of the object based on differences in one or more of the at least one -75-WTCY.188A1C3 / W-123478U1C3PATENT electrical characteristic measured as compared to a pattern identified from the array of values.  
Regarding claim 19 , claim 19 of the patent discloses the apparatus of claim 16, wherein a decision threshold based on a change in one or more of the at least one electrical characteristic measured is determined or adjusted based on a pattern identified from the array of values.  
Regarding claim 20 , claim 20 of the patent discloses the apparatus of claim 19, wherein the decision threshold is adjusted such that detection sensitivity is increased for detecting objects that produce sudden or abrupt and local changes in patterns identified from the arrays of values.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miyamoto et al. (JP 2012-057537), however refer to Miyamoto et al. (US 2013/0241302) which is used for the corresponding English Translation Application in the rejection below.
Regarding claim 1, Miyamoto et al. in (Figs. 1, 3 and 21) discloses an apparatus for detecting a presence of an object in an inductive charging system, the apparatus comprising: a first electrically conductive structure (see transmitter coil LI corresponding to the "first electrically conductive structure") configured to wirelessly transmit power via generating an alternating magnetic field at a level sufficient to power or charge a load, the magnetic field operating at a frequency; a plurality of resonant sense circuits each comprising a respective second electrically conductive structure and a third electrically conductive structure positioned within the first alternating magnetic field generated by the first conductive structure (see detector coil L3 corresponding to the "second electrically conductive structure") different from the first electrically conductive structure and electrically connected in series to a respective capacitor (see resonant capacitor C3) each of the plurality of resonant sense circuits having a respective resonant frequency different than the frequency of the alternating magnetic field (see detector coil L3 and resonant capacitor C3 and transmitter coil LI and receiver coil L2 corresponding to the "plurality of resonant circuits"), each of the respective second electrically conductive structures forming a portion of a multi-dimensional array of electrically conductive structures positioned within the alternating magnetic field generated by the first electrically conductive structure; and a detection circuit (see control circuit 33 for controlling the foreign matter detector 32 and determining the presence of a foreign metal between a transmitter 12 and a receiver 22 in Fig. 2) configured to generate a sense current in the at least one of the plurality of second electrically conductive structures and configured to measure at least one characteristic of the at least one of the plurality of resonant sense circuits and detect the presence of the object based on the measured characteristic (see abstract [0031-0039], [0052-0057], [0073-0083], [0098-0107] and Figs. 1, 3 and 21).
Regarding claim 2, Miyamoto et al. discloses the apparatus of claim 1, wherein each of the second and the third electrically conductive structures forms an electrically conductive loop of at least one turn (see Fig. 5).
Regarding claim 3, Miyamoto et al. discloses the apparatus of claim 1, wherein the second electrically conductive structure is configured to generate the second alternating magnetic field substantially in at least a portion of the predetermined area where the object may be present (see [0057]).  
Regarding claim 11, Miyamoto et al. discloses the apparatus of claim 1, 
wherein the at least one electrical characteristic comprises at least one of a voltage (see [0104]) , a current, a power, a mutual impedance, a mutual inductance, a coupling, a level of magnetic field, an amplitude and phase. 
Regarding claim 12, Miyamoto et al. discloses the apparatus of claim 1, 
wherein the detection circuit is configured to generate a sense current signal that is one of a swept frequency signal, an impulse, and a pseudo random noise (see control circuit 33 for controlling the foreign matter detector 32 and determining the presence of a foreign metal between a transmitter 12 and a receiver 22 in Fig. 2 and abstract [0031-0039], [0052-0057], [0073-0083], [0098-0107] and Figs. 1, 3 and 21).
Regarding claim 13, Miyamoto et al. discloses the apparatus of claim 1, 
wherein the detection circuit is configured to generate a sense current signal at a frequency different from the fundamental or harmonics of the first alternating magnetic field to reduce an interference (see control circuit 33 for controlling the foreign matter detector 32 and determining the presence of a foreign metal between a transmitter 12 and a receiver 22 in Fig. 2 and abstract [0031-0039], [0052-0057], [0073-0083], [0098-0107] and Figs. 1, 3 and 21).
Regarding claim 14, Miyamoto et al. discloses the apparatus of claim 1, wherein the detection circuit is configured to apply a sense current signal in time intervals between switching transients associated with the wireless power transfer to reduce a noise (see control circuit 33 for controlling the foreign matter detector 32 and determining the presence of a foreign metal between a transmitter 12 and a receiver 22 in Fig. 2 and abstract [0031-0039], [0052-0057], [0073-0083], [0098-0107] and Figs. 1, 3 and 21).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 15 and 16-20 are also indicated as allowable subject matter because the claims are dependent upon base claim 4. 
Claim 7 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/28/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836